Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
Terminal Disclaimer
The terminal disclaimer filed on 05/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10070994B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Achtsam on 05/13/2021.

The application has been amended as follows: 
Claim 42, line 2. A word “a” is replaced with words ----an abdominal---.
Claim 50, line 1. Words “a wound” are replaced with words ---an abdominal wound---.

ALLOWABLE CLAIMS
Claims 42-47 and 49-54 are allowed over the prior art of record.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Augustine et al. (US 8,257,328) and Fleischmann (US 8,376,972) fail to teach, suggest or render obvious the pressure sensor measuring the internal abdominal pressure.
Augustine et al. (US 8,257,328) discloses most of claimed limitations including a pressure sensor measuring pressure under the wound cover except for the pressure sensor positioned under the wound cover.
Fleischmann (US 8,376,972) remedies this deficiency.
However, none of cited prior art teach or suggest the pressure sensor measuring the internal abdominal pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781